This document was signed electronically on June 8, 2021, which may be different from its
entry on the record.



IT IS SO ORDERED.

Dated: June 8, 2021




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 In re                                           )
                                                 ) Case No. 17-50236
 LOUIS ANTHONY TELERICO,                         )
                                                 ) Chapter 7
                 Debtor.                         )
                                                 )
                                                 ) Judge Alan M. Koschik


           ORDER GRANTING, IN PART, AND DENYING, IN PART, MOTION
          TO COMPEL ATTENDANCE AT EXAMINATION UNDER RULE 2004

         On June 3, 2021, chapter 7 trustee Kathryn A. Belfance (the “Movant”) filed a Motion to

Compel Attendance at Examination Under Rule 2004 (Docket No. 358) (the “Motion”). The

Motion seeks to compel the appearance of an account representative from JP Morgan Chase

Bank (“Chase”) to appear for examination at the Movant’s office at a date and time certain.

         “On motion of any party in interest, the court may order the examination of any entity.”

Fed. R. Bankr. P. 2004(a). However, ordering an examination under Rule 2004 does not directly

compel the attendance of any person or production of any documents, electronically stored




17-50236-amk       Doc 362     FILED 06/08/21      ENTERED 06/08/21 13:53:46           Page 1 of 3
information, or tangible things, or permit the inspection of premises. Pursuant to Rule 2004(c),

compelling attendance or production must be done pursuant to Federal Rule of Bankruptcy

Procedure 9016, which incorporates the subpoena mechanisms—and defenses—of Federal Rule

of Civil Procedure 45 into bankruptcy practice. See Fed. R. Bankr. P. 2004(c).

       On June 2, 2021, the Court held a hearing (the “Hearing”) on a related motion seeking

turnover by Chase of certain funds the Movant believes are held in a certain account that she

believes are in the name of debtor Louis Anthony Telerico (the “Debtor”) (Docket No. 349) (the

“Turnover Motion”). Chase did not attend the Hearing and the Turnover Motion was granted by

an order entered on June 4, 2021, at Docket No. 360.

       At the Hearing, the Court also discussed with the counsel present whether a Rule 2004

examination of Chase would help complete the discovery necessary to resolve a separate

contested turnover motion pending between and among the Movant, the Debtor, Merrill Lynch,

and Bank of America, filed at Docket No. 314. The Movant indicated that she would seek such

an examination and the Motion was filed the next day. The Court finds that the Movant has

shown cause in her Motion for this Court to order an examination of Chase and the production of

documents by Chase.

       Based on the Motion and the statements of counsel at the Hearing,

       IT IS HEREBY ORDERED THAT:

       1.      The Movant’s Motion (Docket No. 358) is GRANTED, IN PART.

       2.      Pursuant to Federal Rule of Bankruptcy Procedure 2004, the Movant is authorized

to serve a subpoena or subpoenas compelling JP Morgan Chase Bank to produce documents

within its possession, custody, or control, and/or to attend an oral examination and testify under

oath, with respect to any and all bank accounts or investment accounts deposited with or



                                                 2


17-50236-amk      Doc 362     FILED 06/08/21         ENTERED 06/08/21 13:53:46         Page 2 of 3
managed by Chase that are in the name of the Debtor (whether individual or joint) or in the name

of any trust in which the Debtor is the known settlor, trustee, or beneficiary (the “Debtor’s

Trusts”), as well as any transactions between or among the Debtor, the Debtor’s Trusts, or

Chase.

         3.    The Motion is DENIED to the extent it sought an order compelling attendance,

production, or inspection without service of a subpoena, or foreclosing any rights or defenses

Chase would otherwise have in response to a subpoena pursuant to Fed. R. Bankr. P. 9016 and

Fed. R. Civ. P. 45.

         4.    Subpoenas served by the Movant to Chase pursuant to this Order shall allow

Chase no less than 10 days to respond. This limitation is without prejudice to any other rights or

defenses Chase may have pursuant to Fed. R. Bankr. P. 9016 and Fed. R. Civ. P. 45 or other

applicable law.

         5.    The Movant shall file with the Court a notice of any subpoena served pursuant to

this Order, including a copy of the subpoena.

                                                ###




                                                 3


17-50236-amk      Doc 362     FILED 06/08/21         ENTERED 06/08/21 13:53:46          Page 3 of 3
